Mr. Justice Wole,
concurring.
It is my idea that before the cyclone no duty of delivery of the coconuts fell on the defendant vendor. The proof was clear that up to that time the delay, as shown by the correspondence, was entirely due to the request of the plaintiff purchaser. The vendor was temporarily relieved of the necessity of delivery. The delay in delivery, although consented to, was in my opinion at the risk of the purchaser. The possibilities connected with this delay are complicated, e. g., see 55 C. J. 469, and I do not pretend to determine what would have been the consequences if the vendor had insisted upon a performance in accordance with the agreement of the parties. In reality the vendor did not stand on his rights and apparently took no steps to deliver what he could or what remained as a result of the cyclone. The coconuts that remained were not stripped and heaped ready for delivery. Indeed the evidence tended to show that the vendor refused to deliver or abandoned any thought of delivery to the purchaser. He apparently had another plan in mind.